 
 
IV 
108th CONGRESS
2d Session
H. RES. 810 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Owens submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Secretary of Homeland Security should designate Haiti, Grenada, Jamaica, the Dominican Republic, and the Bahamas under section 244 of the Immigration and Nationality Act to make nationals of those countries eligible for temporary protected status under that section. 
 
Whereas in the midst of the devastating hurricane season of 2004, the United States is sending individuals seeking asylum back to countries afflicted with deadly violence and environmental disaster caused by hurricanes; and 
Whereas designating Haiti, Grenada, Jamaica, the Dominican Republic, and the Bahamas under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) will make nationals of those countries eligible to apply for temporary protected status and temporarily remain in the United States to work and reside: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the Secretary of Homeland Security should designate Haiti, Grenada, Jamaica, the Dominican Republic, and the Bahamas under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) to make nationals of those countries eligible for temporary protected status under that section. 
 
